Citation Nr: 1803744	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether referral for an extraschedular rating for bilateral hearing loss is warranted. 


REPRESENTATION

Veteran represented by:	Robert Chisholm, attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

In December 2012, the Board remanded the appeal to the RO for additional development.  The case returned to the Board in January 2015.  At that time the Veteran's claim was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued a memorandum decision vacated the portion of the Board's January 2015 decision that denied referral for an extraschedular rating for bilateral hearing loss and remanded the matter to the Board for readjudication.  The Court indicated that the claim for a compensable disability rating for bilateral hearing loss on a schedular basis was abandoned. 

In November 2017, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was submitted indicating that  the service-connected post traumatic stress disorder (PTSD), tinnitus, diabetes mellitus, bilateral hearing loss and hypertension caused the Veteran to be unable to secure or follow substantially gainful employment.  As the November 2017 claim asserts unemployability due to service-connected disabilities other than bilateral hearing loss, initial adjudication of the claim is required and the matter is referred to the AOJ for the appropriate action.  



FINDING OF FACT

The ratings criteria for hearing loss reasonably encompass the Veteran's disability level and symptomatology.



CONCLUSION OF LAW

The criteria for an increased disability rating for service-connected bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a May 2010 notice letter to the Veteran that met the VCAA notice requirements.  

VA also satisfied its duty to assist the Veteran in the development of the claim.  VA treatment records, a June 2010 VA examination report, and lay statements from the Veteran have been associated with the claims file.  As mentioned above, the Board previously remanded this appeal for additional development.  Specifically, the Veteran reported that he underwent audiometric testing on April 27, 2009, but the testing results were not associated with the claims file when the appeal was previously before the Board.  A request was made to the VA Medical Center the Veteran identified for the April 27, 2009 audiometry test results as well as updated VA treatment records.  Updated VA treatment records, including May 2009 VA audiometric testing results, were associated with the claims file.  A request was also made to the Veteran to submit the results of the reported April 27, 2009 VA audiometric testing; however, the Veteran has not submitted such results.  Therefore, despite the specific date provided by the Veteran, the Board finds it reasonable to conclude that the record contains all the relevant evidence needed to proceed with appellate consideration.  

The Veteran was afforded a VA examination in June 2010 to address the disability rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2017).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 examination is adequate for rating purposes.  The VA examination included puretone threshold and speech discrimination evaluations of the Veteran.  Further, the June 2010 examination addressed all the relevant rating criteria for rating bilateral hearing loss, including the functional impact of hearing loss upon ordinary conditions of daily life and work.  The Veteran has not indicated that there has been any worsening of the condition since the June 2010 examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Extraschedular Consideration for Hearing Loss

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty with hearing and understanding people with background noise present.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  The functional limitations imposed by the Veteran's hearing loss are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); Rossy v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 13, 2017).  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under in this case.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016); Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Court Remand

The Board is cognizant that the Court remanded this issue to consider whether an extraschedular rating was appropriate given the combined effects of the Veteran's service-connected disabilities with his hearing loss.  That remand relied on an interpretation of 38 C.F.R. § 3.321(b)(1) by the United States Court of Appeals for the Federal Circuit (Circuit Court) in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, 38 C.F.R. § 3.321(b)(1) was subsequently amended to exclude consideration of the combined effects of service-connected disabilities for extraschedular evaluation.  82 Fed. Reg. 57830 -57865 (December 8, 2017).  The final rule applies to claims pending before the VA, including those before the Board and the Court, as of January 8, 2018.  Id.  Thus this change in rules applies to the present case, and consideration of the combined effects of the Veteran's service-connected disabilities in determining whether an extraschedular evaluation is appropriate is unnecessary and contrary to existing regulations.



	(CONTINUED ON NEXT PAGE)






ORDER

Referral for an extraschedular rating for bilateral hearing loss is not warranted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


